UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 9, 2010 Joy Global Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-09299 39-1566457 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 100 E. Wisconsin Avenue, Suite 2780, Milwaukee, WI 53202 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: 414-319-8500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Solicitation material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a.-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders Joy Global Inc. held its annual meeting of shareholders on March 9, 2010.At the annual meeting, there were two proposals voted on by shareholders. Proposal # 1 Each of our directors standing for election was re-elected to a term ending at the 2011 annual meeting. Election to the board of directors required each nominee to receive a plurality of the votes cast by shareholders present in person or represented by proxy and entitled to vote at the annual meeting.The votes cast are listed below: Broker For Against Withheld Abstained Non-Votes Steven L. Gerard 79,240,517.7 - 2,142,736.1 - 10,414,171 John Nils Hanson 78,562,921.8 - 2,820,332.0 - 10,414,171 Ken C. Johnsen 81,064,528.8 - 318,725.0 - 10,414,171 Gale E. Klappa 81,012,656.8 - 370,597.0 - 10,414,171 Richard B. Loynd 81,035,865.8 - 347,388.0 - 10,414,171 P. Eric Siegert 81,070,596.8 - 312,657.0 - 10,414,171 Michael W. Sutherlin 81,151,073.8 - 232,180.0 - 10,414,171 James H. Tate 79,234,230.8 - 2,149,023.0 - 10,414,171 Proposal # 2 Shareholders were asked to ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for our fiscal year ending October 29, 2010.Ratification of the appointment required the affirmative vote of a majority of the shares of common stock present in person or represented by proxy and voted at the meeting.The proposal was passed and the votes cast are listed below: Broker For Against Abstained Non-Votes 88,441,318.8 3,286,881 69,225 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the Undersigned hereunto duly authorized. JOY GLOBAL INC. Date: March 9, 2010 By: /s/ Ricky T. Dillon Ricky T. Dillon Vice President, Controller and Chief Accounting Officer (Principal Accounting Officer)
